— Judgment unanimously affirmed without costs. Memorandum: The sole expert evidence offered by claimant regarding the medical malpractice of defendant’s physicians was the testimony of a psychiatrist. The court accorded his testimony little, if any, probative weight. The amount of weight to be accorded the expert’s testimony was for the court, as trier of the facts, to determine (see, Richardson, Evidence § 367 [Prince 10th ed]), and we find no basis to disturb the court’s findings (see, Hale v State of *836New York, 53 AD2d 1025). The record also supports the court’s finding of lack of negligence on the part of nonmedical employees of the Rochester Psychiatric Center. (Appeal from judgment of Court of Claims, Quigley, J. — negligence.) Present —Dillon, P. J., Denman, Green, Balio and Davis, JJ.